NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBIN LUCAS; et al.,                            No.    19-15176

                Plaintiffs-Appellees,           D.C. No. 3:96-cv-02905-TEH

 v.
                                                MEMORANDUM*
O. IVAN WHITE; et al.,

                Defendants-Appellees,

 v.

RHONDA FLEMING, Proposed Intervenor,

                Movant-Appellant.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                             Submitted July 14, 2020***

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Federal prisoner Rhonda Fleming appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order denying her motion to intervene and to enforce the settlement agreement in

Lucas v. White, 96-cv-02905 (N.D. Cal.). We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo whether a district court has subject matter jurisdiction

to enforce a settlement agreement. Kelly v. Wengler, 822 F.3d 1085, 1094 (9th Cir.

2016). We affirm.

      The district court properly denied Fleming’s motion because it had

previously dismissed the action with prejudice and did not expressly retain

jurisdiction or incorporate the terms of the settlement agreement in its order. See

Hajro v. U.S. Citizenship & Immigration Servs., 811 F.3d 1086, 1099 (9th Cir.

2016) (“If a district court wishes to retain jurisdiction to later enforce the terms of a

settlement agreement, the order dismissing a case with prejudice must incorporate

the terms of the settlement agreement or expressly retain jurisdiction.”).

      The district court did not abuse its discretion by denying Fleming’s motion

for default. See Aldabe v. Aldabe, 616 F.2d 1089 (9th Cir. 1980) (setting forth

standard of review and explaining that the district court may deny a motion for

default where the claims of the party seeking default lack merit).

      We reject as without merit Fleming’s contention that the district court denied

her due process.




                                           2                                     19-15176
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       19-15176